DETAILED ACTION
1.	This office action is a response to an application filed 04/13/2021. Claims 1-12 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 06/10/2021 & 06/23/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
6.	Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 12, line 10 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as may be, may not be, may be close to, or may be much less than or much greater than. To correct this problem, amend claim 12 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1 & 9-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Commette et al. (US 2015/0108254 A1) hereinafter Commette.
	As regards to claim 1, Commette discloses a modular fluid application device (abs; fig 1), comprising: 
a module base 200 ([0040]; [0042]; [0052]; fig 1-18); 
a first fluid passageway 224 extending within the module base 200 ([0044]-[0045]; [0047]; fig 1-18); 
a second fluid passageway 228 extending within the module base 200 and intersecting (see fig 11, at mixing insert) the first fluid passageway 224 to form a nozzle fluid supply passageway 250 downstream from the first and second fluid passageways 224, 228 ([0040]; [0042]; [0043]-[0048]; [0050]; [0052]; fig 1-31); 
a fluid outlet (end of channel 250) formed on a nozzle mounting surface (external surface of module 200, where plate 280 is mounted) of the module base 200 and fluidically connected to the nozzle fluid supply passageway 250 (fig 12) ([0040]; [0042]; [0043]-[0048]; [0050]; [0052]; fig 1-31); 
a base air passageway 320 extending in the module base 200 ([0040]; [0042]; [0052]; [0054]; [0071]; fig 1-31); 
an air outlet (fig 19, end of passageway 264) formed on the nozzle mounting surface and fluidically connected to the base air passageway 320 ([0040]; [0042]; [0043]-[0050]; [0052]; [0054]; [0071]; fig 1-31); 
a first module bank 420 removably mounted on the module base 200, the first module bank 420 comprising at least one first module 422 having a first valve 270a configured to control a flow of fluid in the first fluid passageway 224 ([0040]; [0042]; [0043]-[0050]; [0052]; [0054]; [0060]; [0067]; [0069]; [0071]; fig 1-31); and 
a second module bank 430 removably mounted on the module base 200, the second module bank 430 comprising at least one second module 432 having a second valve 270b configured to control a flow of fluid in the second fluid passageway 228 ([0040]; [0042]; [0043]-[0050]; [0052]; [0054]; [0060]; [0067]; [0069]; [0071]; fig 1-31), 
wherein the first module 422 and the second module 432 are mounted at an angle (fig 9, initially parallel, finally aligned) relative to one another ([0040]; [0042]; [0043]-[0050]; [0052]; [0054]; [0060]; [0067]; [0069]; [0071]; fig 1-31).
As regards to claim 9, Commette discloses a device (abs; fig 1), further comprising a nozzle 210 removably mounted and fluidically connected to the module base 200 on the nozzle mounting surface ([0040]; [0042]; [0043]-[0050]; [0052]; [0054]; [0060]; [0067]-[0073]; fig 1-31).
As regards to claim 10, Commette discloses a device (abs; fig 1), wherein the nozzle 210 comprises a front plate 260, a backing plate 290 and a plurality of laminated nozzle plates 240, 280 secured therebetween ([0040]; [0042]; [0043]-[0050]; [0052]; [0054]; [0060]; [0067]-[0073]; fig 1-31).
As regards to claim 11, Commette discloses a device (abs; fig 1), wherein the nozzle 210 is configured to receive the air and the fluid from the module base 200 ([0040]; [0042]; [0043]-[0050]; [0052]; [0054]; [0060]; [0067]-[0073]; fig 1-31).
As regards to claim 12, Commette discloses a device (abs; fig 1), wherein the first module 422 and the second module 432 are operable to provide: a first operating state in which the first valve 270a is open and the second valve 270b is closed to provide a first volume of fluid to the nozzle 210; a second operating state in which the first valve 270a is closed and the second valve 270b is open to provide a second volume of fluid to the nozzle 210; a third operating state in which the first valve 270a is open and the second valve 270b is open to provide a sum of the first volume and the second volume of fluid to the nozzle 210; and a fourth operating state in which the first valve 270a is closed and the second valve 270b is closed to substantially prevent the fluid from flowing to the nozzle 210 ([0040]; [0042]; [0043]-[0050]; [0052]; [0054]; [0060]; [0067]-[0073]; fig 1-31).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Commette as applied to claim 1 above, and further in view of Haydell (US 10,974,264 A) hereinafter Haydell.
As regards to claim 2, Commette discloses a device (abs; fig 1), and the module base 200 ([0040]; [0042]; [0052]; fig 1-18), however Commette does not disclose further comprising a filter block removably secured and fluidically connected to the module base 200.
	Haydell discloses a modular fluid application device (abs; fig 1), comprising a module base 2 and a filter block 11 removably secured and fluidically connected to the module base 2 (abs; col 1, ln 26-39; col 2, ln 16-23; col 3, ln 11-18; fig 1). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a filter block 11 removably secured and fluidically connected to the module base 2 in the device of Commette, because Haydell teaches the use of a filter block 11 removably secured and fluidically connected to the module base 2 to remove solid and/or liquid contamination particles from the fluid flow (abs; col 1, ln 26-39; col 2, ln 16-23; col 3, ln 11-18).
As regards to claim 3, Commette discloses a device (abs; fig 1), however Commette does not disclose wherein the filter block comprises first and second fluid supply inputs and first and second filters fluidically connected to the first and second fluid supply inputs, respectively, such that the first and second filters are configured to receive the fluid from respective first and second fluid supply inputs.
Haydell discloses a modular fluid application device (abs; fig 1), comprising a module base 2 and a filter block 11 removably secured and fluidically connected to the module base 2, wherein the filter block 11 comprises fluid supply input 8, such that filters are configured to receive the fluid from the fluid supply input 8 (abs; col 1, ln 26-39; col 2, ln 16-23; col 3, ln 11-18; fig 1). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a filter block 11 removably secured and fluidically connected to the module base 2, wherein the filter block 11 comprises fluid supply input 8, such that filters are configured to receive the fluid from the fluid supply input 8 in the device of Commette, because Haydell teaches the use of a filter block 11 removably secured and fluidically connected to the module base 2, wherein the filter block 11 comprises fluid supply input 8, such that filters are configured to receive the fluid from the fluid supply input 8 to remove solid and/or liquid contamination particles from the fluid flow (abs; col 1, ln 26-39; col 2, ln 16-23; col 3, ln 11-18), wherein it would have been obvious to one of ordinary skill in the art to modify the device of Commette and Haydell to have an additional filter and supply input recited in the claim to accommodate additional substrates or as needed for an intended coating method and therefore is not expected to alter the operation of the device in a patentably distinct way and would have been an obvious matter of design choice since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 1 93 USPQ 8.
As regards to claim 4, Commette discloses a device (abs; fig 1), however Commette does not disclose wherein the first module 422 is fluidically connected to the first filter and is configured to receive the fluid from the first filter, and the second module 432 is fluidically connected to the second filter and is configured to receive the fluid from the second filter.
Haydell discloses a modular fluid application device (abs; fig 1), comprising a module base 2 and a filter block 11 removably secured and fluidically connected to the module base 2, wherein the filter block 11 comprises fluid supply input 8, such that filters are configured to receive the fluid from the fluid supply input 8 (abs; col 1, ln 26-39; col 2, ln 16-23; col 3, ln 11-18; fig 1). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a filter block 11 removably secured and fluidically connected to the module base 2, wherein the filter block 11 comprises fluid supply input 8, such that filters are configured to receive the fluid from the fluid supply input 8 in the device of Commette, because Haydell teaches the use of a filter block 11 removably secured and fluidically connected to the module base 2, wherein the filter block 11 comprises fluid supply input 8, such that filters are configured to receive the fluid from the fluid supply input 8 to remove solid and/or liquid contamination particles from the fluid flow (abs; col 1, ln 26-39; col 2, ln 16-23; col 3, ln 11-18), wherein it would have been obvious to one of ordinary skill in the art to modify the device of Commette and Haydell to have an additional filter and supply input module recited in the claim to accommodate additional substrates or as needed for an intended coating method and therefore is not expected to alter the operation of the device in a patentably distinct way and would have been an obvious matter of design choice since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 1 93 USPQ 8.

12.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Commette as applied to claim 1 above, and further in view of Sopko (US 3,970,037 A) hereinafter Sopko.
As regards to claim 5, Commette discloses a device (abs; fig 1), and the module base 200 ([0040]; [0042]; [0052]; fig 1-18), however Commette does not disclose an air preheater removably secured and fluidically connected to the module base 200.
Sopko discloses a modular fluid application device (abs; fig 1), comprising a modular base 14 with an air preheater 29 removably secured and fluidically connected to the module base 14 (col 5, ln 66-col 6, ln 9; col 13, ln 3-11; fig 1-5). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include an air preheater 29 removably secured and fluidically connected to the module base 14 in the device of Commette, because Sopko teaches the use of an air preheater 29 removably secured and fluidically connected to the module base 14 such that heated carrier gas may be directed into the chamber to vaporize the coating solution and to establish the resulting air-vapor mixture temperature within a desired range (col 5, ln 66-col 6, ln 9; col 13, ln 3-11).
As regards to claims 6, Commette discloses a device (abs; fig 1), however Commette does not disclose wherein the air preheater comprises and air supply inlet, one or more heating elements disposed within the air preheater configured to heat air received through the air supply inlet, an air passageway configured to receive the heated air and an air preheater outlet for discharging the air from the air preheater.
Sopko discloses a modular fluid application device (abs; fig 1), comprising a modular base 14 with an air preheater 29 removably secured and fluidically connected to the module base 14 wherein the air preheater 29 comprises and air supply inlet 28, one or more heating elements preferably electrical resistance (spiral) heaters, each having an electric power connection 30 connected to a source of controlled electric power  disposed within the air preheater 29 configured to heat air received through the air supply inlet 28, an air passageway configured to receive the heated air (passageway leading from 29 to 14) and an air preheater outlet (opening at 14 at exit of passageway) for discharging the air from the air preheater 29 (col 5, ln 66-col 6, ln 9; col 13, ln 3-11; fig 1-5). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include an air preheater 29 removably secured and fluidically connected to the module base 14, wherein the air preheater 29 comprises and air supply inlet 28, one or more heating elements preferably electrical resistance (spiral) heaters, each having an electric power connection 30 connected to a source of controlled electric power disposed within the air preheater 29 configured to heat air received through the air supply inlet 28, an air passageway configured to receive the heated air (passageway leading from 29 to 14) and an air preheater outlet (opening at 14 at exit of passageway) for discharging the air from the air preheater 29 in the device of Commette, because Sopko teaches the use of an air preheater 29 removably secured and fluidically connected to the module base 14, wherein the air preheater 29 comprises and air supply inlet 28, one or more heating elements preferably electrical resistance (spiral) heaters, each having an electric power connection 30 connected to a source of controlled electric power  disposed within the air preheater 29 configured to heat air received through the air supply inlet 28, an air passageway configured to receive the heated air (passageway leading from 29 to 14) and an air preheater outlet (opening at 14 at exit of passageway) for discharging the air from the air preheater 29 such that heated carrier gas may be directed into the chamber to vaporize the coating solution and to establish the resulting air-vapor mixture temperature within a desired range (col 5, ln 66-col 6, ln 9; col 13, ln 3-11).
As regards to claims 7, Commette discloses a device (abs; fig 1), however Commette does not disclose wherein the one or more heating element is a spiral heater.
Sopko discloses a modular fluid application device (abs; fig 1), comprising a modular base 14 with an air preheater 29 removably secured and fluidically connected to the module base 14 wherein the air preheater 29 comprises and air supply inlet 28, one or more heating elements preferably electrical resistance (spiral) heaters, each having an electric power connection 30 connected to a source of controlled electric power  disposed within the air preheater 29 configured to heat air received through the air supply inlet 28, an air passageway configured to receive the heated air (passageway leading from 29 to 14) and an air preheater outlet (opening at 14 at exit of passageway) for discharging the air from the air preheater 29 (col 5, ln 66-col 6, ln 9; col 13, ln 3-11; fig 1-5). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include an air preheater 29 removably secured and fluidically connected to the module base 14, wherein the air preheater 29 comprises and air supply inlet 28, one or more heating elements preferably electrical resistance (spiral) heaters, each having an electric power connection 30 connected to a source of controlled electric power disposed within the air preheater 29 configured to heat air received through the air supply inlet 28, an air passageway configured to receive the heated air (passageway leading from 29 to 14) and an air preheater outlet (opening at 14 at exit of passageway) for discharging the air from the air preheater 29 in the device of Commette, because Sopko teaches the use of an air preheater 29 removably secured and fluidically connected to the module base 14, wherein the air preheater 29 comprises and air supply inlet 28, one or more heating elements preferably electrical resistance (spiral) heaters, each having an electric power connection 30 connected to a source of controlled electric power  disposed within the air preheater 29 configured to heat air received through the air supply inlet 28, an air passageway configured to receive the heated air (passageway leading from 29 to 14) and an air preheater outlet (opening at 14 at exit of passageway) for discharging the air from the air preheater 29 such that heated carrier gas may be directed into the chamber to vaporize the coating solution and to establish the resulting air-vapor mixture temperature within a desired range (col 5, ln 66-col 6, ln 9; col 13, ln 3-11).
As regards to claim 8, Commette discloses a device (abs; fig 1), and the base air passageway 320 extending in the module base 200 ([0040]; [0042]; [0052]; [0054]; [0071]; fig 1-31), however Commette does not disclose wherein is fluidically connected to the air preheater and is configured to receive air from air preheater.
Sopko discloses a modular fluid application device (abs; fig 1), comprising a modular base 14 with an air preheater 29 removably secured and fluidically connected to the module base 14 wherein the air preheater 29 comprises and air supply inlet 28, one or more heating elements, each having an electric power connection 30 connected to a source of controlled electric power  disposed within the air preheater 29 configured to heat air received through the air supply inlet 28, an air passageway configured to receive the heated air (passageway leading from 29 to 14) and an air preheater outlet (opening at 14 at exit of passageway) for discharging the air from the air preheater 29, with a base air passageway 91 fluidically connected to the air preheater 29 and is configured to receive air from air preheater 29 (col 5, ln 66-col 6, ln 9; col 12, ln 30-42; col 13, ln 3-11; fig 1-5). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include an air preheater 29 removably secured and fluidically connected to the module base 14, wherein the air preheater 29 comprises and air supply inlet 28, one or more heating elements, each having an electric power connection 30 connected to a source of controlled electric power disposed within the air preheater 29 configured to heat air received through the air supply inlet 28, an air passageway configured to receive the heated air (passageway leading from 29 to 14) and an air preheater outlet (opening at 14 at exit of passageway) for discharging the air from the air preheater 29 with a base air passageway 91 fluidically connected to the air preheater 29 and is configured to receive air from air preheater 29 in the device of Commette, because Sopko teaches the use of an air preheater 29 removably secured and fluidically connected to the module base 14, wherein the air preheater 29 comprises and air supply inlet 28, one or more heating elements, each having an electric power connection 30 connected to a source of controlled electric power  disposed within the air preheater 29 configured to heat air received through the air supply inlet 28, an air passageway configured to receive the heated air (passageway leading from 29 to 14) and an air preheater outlet (opening at 14 at exit of passageway) for discharging the air from the air preheater 29 with a base air passageway 91 fluidically connected to the air preheater 29 and is configured to receive air from air preheater 29 such that heated carrier gas may be directed into the chamber to vaporize the coating solution and to establish the resulting air-vapor mixture temperature within a desired range (col 5, ln 66-col 6, ln 9; col 13, ln 3-11).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717